Citation Nr: 0922480	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-44 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a gunshot wound of the 
right (major) shoulder with residual traumatic arthritis and 
loss of motion, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Louis, Missouri.
			
In October 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes two issues in need of referral to the RO.  In 
a December 2003 VA Form 21-526, the Veteran sought service 
connection for a dental disability.  This is referred to the 
RO for appropriate action.  In addition, in an April 2007 
letter the Veteran stated he was forced to stop working due 
to his service-connected right shoulder disability.  The 
issue of total disability due to individual unemployability 
is also referred to the RO for all appropriate action.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is not manifested 
by fibrous union of the humerus.

2.  The Veteran's right shoulder disability is manifested by 
moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
Veteran's right shoulder disability are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5202 (2009).

2. The criteria for a separate 30 percent evaluation under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516 
for the neurological manifestations of the Veteran's right 
shoulder disability have been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.124a, Diagnostic Code 8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of August 1968 granted service connection for the 
Veteran's right shoulder disability.  While the Veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The Veteran's shoulder disability has been rated under 
Diagnostic Code (DC) 5202 for impairment of the humerus.  It 
is noted in the medical evidence, (e.g., a VA examination 
from November 2003), that the Veteran is right-hand dominant, 
and thus the criteria pertinent to the "minor" extremity 
are for consideration in the analyses that follow.

Under DC 5202, the next higher rating of 50 percent is 
assigned where there is fibrous union of the humerus.  A 60 
percent evaluation is warranted where there is nonunion of 
the humerus, and an 80 percent evaluation is assigned where 
there is the loss of the humeral head.

Here, the medical evidence does not show that a higher rating 
is warranted under DC 5202.  There is no mention of a fibrous 
union of the humerus, or any of the other abnormalities 
described above, in the medical evidence, including the 
recent VA examinations of January 2009, December 2008, or 
December 2005.  X-rays of the shoulder taken in November 2003 
revealed normal glenohumeral joints with no evidence of 
fracture or dislocation.  As such, a higher rating is not 
warranted under DC 5202.

The Board additionally finds the Veteran is not entitled to a 
compensable rating under any of the other diagnostic codes 
pertinent to the shoulder and arm prior to December 16, 2003.  
Taking the remaining codes in numerical order, DC 5200, which 
provides criteria for evaluating the severity of ankylosis of 
the scapulohumeral articulation, has not been raised by the 
medical evidence.  On VA examination in December 2005, 
forward flexion was to 80 degrees, abduction was to 90 
degrees., external rotation was to 30 degrees, and internal 
rotation was to 40 degrees.  In a VA treatment note of 
September 2004, forward flexion was noted as "full," 
abduction was to 145 degrees, and external rotation was to 45 
degrees.  On VA examination in November 2003, forward flexion 
was to 90 degrees and abduction was to 90 degrees.  Normal 
forward flexion is to 180 degrees, abduction is to 180 
degrees, external rotation is to 90 degrees, and internal 
rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate I.  While 
clearly limited, the Veteran's ranges of motion do not 
suggest the existence of ankylosis.  Diagnostic code 5201, 
for limitation of the arm, provides a 40 percent evaluation 
where motion of the arm is limited to 25 degrees from the 
side.  The ranges of motion described above do not support 
this.  Finally, the remaining diagnostic code pertaining to 
the shoulder and arm, DC 5203, is inapplicable because it 
does not provide ratings in excess of 20 percent.

For all of these reasons, rating in excess of 30 percent for 
the Veteran's right shoulder disability under the 
musculoskeletal codes is not justified.  In reaching this 
conclusion, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is essentially manifested by pain.  
However, while the December 2005 examiner found pain on 
motion, the exact limitation of function due to pain was not 
specified and no loss of range of motion was found on 
repetition.  The Board finds that the 30 percent rating 
assigned to the Veteran under DC 5202 adequately compensates 
him for the level of impairment caused by his right shoulder 
disability.

The Board has also considered the application of the muscle 
codes in this case.  38 C.F.R. §§ 4.55, 4.56 (2006).  The 
Board notes that a separate rating under the muscle codes is 
not warranted in this case because the function affected by 
the Veteran's muscle damage is the same as that already 
contemplated under DC 5202, namely, limitation of motion.  
For example, the December 2005 VA examiner found that Muscle 
Groups I-V are implicated in the Veteran's right shoulder 
disability.  However, a close review of the applicable 
diagnostic codes (DCs 5301-5305) reveals that each 
essentially contemplates a limitation of motion of the arm.  
While it is clear that the Veteran's right shoulder 
disability involves both muscle and orthopedic damage, the 
affects of such injuries both relate solely to limitation of 
motion and thus they can't both be considered.  See, e.g., 38 
C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided); see also  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (holding that evaluations 
for distinct disabilities resulting from the same injury can 
only be combined if the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition).  

As such, the Board will consider the application of the 
muscle codes solely to determine if a rating in excess of 30 
percent can be awarded to the Veteran.  38 C.F.R. §§ 4.55, 
4.56 (2006).  As noted, Muscle Groups I-V have been 
implicated.  Groups I, II, III, and V offer ratings of 40 
percent where there is evidence of a "severe" muscle 
injury.  A "severe" muscle injury is defined as follows: 
(i) Type of injury. Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring; (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 

A "severe" muscle injury is not present here.  On VA 
examination in December 2008, muscle strength of the 
Veteran's upper extremities was normal and equal.  There was 
no muscle atrophy present and there was no abnormal muscle 
tone or bulk.  On VA examination in December 2005, no tissue 
loss was found on examination.  There was no sensitivity, 
tenderness, adhesion, or tendon damage along the scar 
formation.  There was no muscle herniation.  On VA 
examination in November 2003, there was no muscle atrophy.  
While muscle strength was diminished to 4/5 on the right 
side, as compared with 5/5 on the left side, this does not 
constitute a "severe" impairment of function as required 
above.  The Veteran's scars were not found to be ragged, 
depressed, or adherent.  There has been no evidence of 
fracture on x-ray.  For all of these reasons, an increased 
rating is not warranted under DCs 5301, 5302, 5303, or 5305.  

The Board does find, however, that a separate rating is 
warranted for the neurological impairment associated with the 
right shoulder disability.  The evidence shows that the 
Veteran's ulnar nerve has been affected by the gunshot wound 
sustained in service.  While the Board notes that the Veteran 
has also received a separate diagnosis of carpal tunnel 
syndrome which affects that nerve, the symptomatology 
associated with each neurological disability is 
indistinguishable, and as such, reasonable doubt must be 
resolved in favor of the Veteran.  For example, in a January 
2009 addendum opinion the examiner stated the issue could not 
be resolved "without resorting to mere speculation."  
Similarly, the December 2005 nerves examiner made the same 
finding.

Impairment of the ulnar nerve is contemplated by DC 8516.  
Under that code, mild incomplete paralysis is rated 10 
percent disabling on the major side, moderate incomplete 
paralysis is rated 30 percent disabling on the major side, 
and severe incomplete paralysis is rated 40 percent disabling 
on the major side.  Complete paralysis of the ulnar nerve, 
the "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened, is rated 60 percent disabling on the major 
side.  

Here, the Board finds that a rating of 30 percent is 
warranted for moderate incomplete paralysis of the ulnar 
nerve.  Evidence in support of this includes a December 2005 
VA examination report which states the Veteran has 
"moderately severe" carpal tunnel syndrome on the right 
side.  Similarly, in an October 2005 VA treatment note, the 
Veteran was diagnosed with "moderately severe" carpal 
tunnel syndrome.  Evidence against this finding includes the 
January 2009 VA examination addendum report which 
characterizes the Veteran's neurological deficits as 
"mild," and the accompanying December 2008 VA examination 
report which states there is no paralysis.  However, the 
December 2008 examiner did note a "moderate" effect of the 
Veteran's neurological deficit on chores, shopping, and 
traveling, and that the Veteran has trouble with lifting, 
carrying, reaching due to his nerve problems.  As such, the 
Board again resolves reasonable doubt in favor of the Veteran 
and finds a 30 percent rating is appropriate for moderate 
incomplete paralysis of the ulnar nerve.  A higher rating of 
40 percent is not warranted because the nerve paralysis has 
not been plainly characterized as "severe," and given the 
conflicting evidence from the December 2008 and January 2009 
examination reports.

The Board has further considered the Veteran's scars and 
finds that separate ratings are not warranted.  The Veteran 
has been noted to have both an entrance and exit wound scar 
on his right shoulder.  However, neither meets the 
requirements for a compensable rating under any of the scar 
codes, so the Board cannot allow separate ratings for these 
scars.  The December 2005 VA examiner found the scars were 
not sensitive or tender.  The scars are well healed with no 
adherence to underlying tissues, are without ulceration, 
cause no loss of range of motion, and the largest is 6.5 
centimeters long.  As such, none of the scar codes afford 
even a compensable rating for these scars, and separate 
ratings for the two scars are not warranted.

The Veteran has also claimed that he is unable to work as a 
result of his service-connected right shoulder disability.  
The Board will view this statement as a request for 
extraschedular consideration.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, (C & P) upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  This information was provided to the 
Veteran in the supplemental statement of the case of May 
2007.

As the Court recently explained in Thun, a "determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry." Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  If the Board determines that (1) 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and (2) the 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then (3) the case must be referred to an 
authorized official to determine whether, to accord justice, 
an extraschedular rating is warranted. Id.  Neither the RO 
nor the Board is permitted to assign an extraschedular rating 
in the first instance; rather the matter must initially be 
referred to those officials who possess the delegated 
authority to assign such a rating.  See Floyd v. Brown, 9 
Vet.App. 88, 95 (1996).

Here the Board finds that the schedular evaluation does 
contemplate the claimant's level of disability and 
symptomatology, and, as demonstrated above, his symptoms to 
not rise to the next higher evaluation of 40 percent because 
his disability has not been plainly characterized as 
"severe" for either muscle or neurological impairment, nor 
has there been a finding under the musculoskeletal codes that 
warrants an increase.  The disability picture in this case 
does not exhibit other related factors such as frequent 
periods of hospitalization.  Although the Veteran claims that 
he is unable to work, marked interference with employment is 
not demonstrated.  In the most recent VA examination of 
December 2008, it was reported that the Veteran was employed 
part time making pizza dough in an automatic machine.  He had 
lost not time from work as a result of his disability during 
the prior 12-month period.  Referral to the Under Secretary 
for Benefits or the Director, (C & P) for extraschedular 
consideration is not warranted.  

In sum, the evidence shows that the 30 percent currently 
assigned for the Veteran's shoulder disability under DC 5202 
adequately compensates him for the level of impairment caused 
by his condition.  A higher rating is not warranted under the 
musculoskeletal codes pertaining to the shoulder and arm, or 
under the muscle injury codes.  A separate rating of 30 
percent, but no higher, is warranted for the neurological 
impairment associated with the Veteran's right shoulder 
disability.  A separate rating for his scars is not 
warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2003 and October 2007 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of October 2007 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims such as 
this.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
Veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the October 2003 
and October 2007 notice letters advise the Veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the Veteran's statements to VA 
treatment providers about the general impact of his right 
shoulder disability on his daily life, and of the trouble his 
right shoulder disability causes him in lifting, carrying, 
and moving generally.  The Veteran has also specifically 
described the effect of his disability on employment, in an 
April 2007 letter, for example.  These statements indicate an 
awareness on the part of the Veteran that evidence of a 
worsening of his condition is supportive of his claim for a 
higher evaluation.  The Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board finds that the Veteran 
has received at least general notice and is aware that his 
disabilities are rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded. The record contains descriptions of the decreased 
motion the Veteran experiences due to his shoulder 
disability.  The pertinent rating decisions include a 
discussion of the rating criteria utilized in the present 
case, and the statements of the case additionally set forth 
the rating criteria applicable to the Veteran's claims.  As 
such, the Board finds the Veteran is reasonably aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and the second notification 
requirement of Vazquez-Flores is satisfied.
        
As for the third element, the October 2007 letter contains 
discussion pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), specifically informing the Veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the October 2007 letter informs the 
Veteran that VA will help him in obtaining records relevant 
to his claim not held by a federal agency, including records 
from state or local governments, private doctors or 
hospitals, or current or former employers.  As such, the 
fourth notification element of Vazquez-Flores is satisfied. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a personal hearing before the Board, and has undergone a 
number of VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An evaluation in excess of 30 percent for the Veteran's 
gunshot wound of the right (major) shoulder with residual 
traumatic arthritis and loss of motion is denied.

A separate 30 percent evaluation under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8516 for the neurological 
manifestations of the Veteran's gunshot wound residuals is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


